EXHIBIT 21 CENTURYTEL, INC. SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2008 State of incorporation Subsidiary or formation Actel, LLC Delaware Cajun Acquisition Company Louisiana Century Marketing Solutions, LLC Louisiana CenturyTel Acquisitions, LLC Louisiana CenturyTel Arkansas Holdings, Inc. Arkansas CenturyTel Fiber Company II, LLC Louisiana CenturyTel Holdings, Inc. Louisiana CenturyTel Holdings Alabama, Inc. Alabama CenturyTel Holdings Missouri, Inc. Missouri CenturyTel Broadband Services, LLC Louisiana CenturyTel Broadband Wireless, LLC Louisiana CenturyTel Investments, LLC Louisiana CenturyTel Investments of Texas, Inc. Delaware CenturyTel Long Distance, LLC Louisiana CenturyTel Midwest - Michigan, Inc. Michigan CenturyTel of Adamsville, Inc. Tennessee CenturyTel of Alabama, LLC Louisiana CenturyTel of Arkansas, Inc. Arkansas CenturyTel of Central Arkansas, LLC Arkansas CenturyTel of Central Indiana, Inc. Indiana CenturyTel of Central Louisiana, LLC Louisiana CenturyTel of Central Wisconsin, LLC Delaware CenturyTel of Chatham, LLC Louisiana CenturyTel of Chester, Inc. Iowa CenturyTel of Claiborne, Inc. Tennessee CenturyTel of Colorado, Inc. Colorado CenturyTel of Cowiche, Inc. Washington CenturyTel of Eagle, Inc. Colorado CenturyTel of East Louisiana, LLC Louisiana CenturyTel of Eastern Oregon, Inc. Oregon CenturyTel of Evangeline, LLC Louisiana CenturyTel of Fairwater-Brandon-Alto, LLC Delaware CenturyTel of Forestville, LLC Delaware CenturyTel of Idaho, Inc. Delaware CenturyTel of Inter Island, Inc. Washington CenturyTel of Lake Dallas, Inc. Texas CenturyTel of Larsen-Readfield, LLC Delaware CenturyTel of Michigan, Inc. Michigan CenturyTel of Minnesota, Inc. Minnesota CenturyTel of Missouri, LLC Louisiana CenturyTel of Monroe County, LLC Wisconsin CenturyTel of Montana, Inc. Oregon CenturyTel of Mountain Home, Inc. Arkansas CenturyTel of North Louisiana, LLC Louisiana CenturyTel of North Mississippi, Inc. Mississippi CenturyTel of Northern Michigan, Inc. Michigan CenturyTel of Northern Wisconsin, LLC Delaware CenturyTel of Northwest Arkansas, LLC Delaware CenturyTel of Northwest Louisiana, Inc. Louisiana CenturyTel of Northwest Wisconsin, LLC Delaware CenturyTel of Odon, Inc. Indiana CenturyTel of Ohio, Inc. Ohio CenturyTel of Ooltewah-Collegedale, Inc. Tennessee CenturyTel of Oregon, Inc. Oregon CenturyTel of Port Aransas, Inc. Texas CenturyTel of Postville, Inc. Iowa CenturyTel of Redfield, Inc. Arkansas CenturyTel of Ringgold, LLC Louisiana CenturyTel of San Marcos, Inc. Texas CenturyTel of South Arkansas, Inc. Arkansas CenturyTel of Southeast Louisiana, LLC Louisiana CenturyTel of Southern Wisconsin, LLC Louisiana CenturyTel of Southwest Louisiana, LLC Louisiana CenturyTel of the Gem State, Inc. Idaho CenturyTel of the Midwest-Kendall, LLC Delaware CenturyTel of the Midwest-Wisconsin, LLC Delaware CenturyTel of the Northwest, Inc. Washington CenturyTel of the Southwest, Inc. New Mexico CenturyTel of Upper Michigan, Inc. Michigan CenturyTel of Washington, Inc. Washington CenturyTel of Wisconsin, LLC Louisiana CenturyTel of Wyoming, Inc. Wyoming CenturyTel Security Systems Holding Company, LLC Louisiana CenturyTel Service Group, LLC Louisiana CenturyTel Solutions, LLC Louisiana CenturyTel Supply Group, Inc. Louisiana CenturyTel TeleVideo, Inc. Louisiana CenturyTel/Teleview of Wisconsin, Inc. Wisconsin Coastal Long Distance Services, LLC Georgia Coastal Utilities, Inc. Georgia Gallatin River Communications, LLC Delaware Gulf Communications, LLC Delaware Gulf Long Distance, LLC Alabama Gulf Telephone Company Alabama Madison River Communications Corp. Delaware Madison River Communications, LLC Delaware Madison River Long Distance Solutions, LLC Delaware Mebtel, Inc. North Carolina Mebtel Long Distance Solutions, LLC North Carolina Spectra Communications Group, LLC Delaware Telephone USA of Wisconsin, LLC Delaware Certain of the Company's smaller subsidiaries have been intentionally omitted from this exhibit pursuant to rules and regulations of the Securities and Exchange Commission.
